DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-24 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements filed 02/24/2022 and 08/04/2020 are acknowledged by the Examiner.

Claim Objections

3.	Claims 6, 14 and 21 are objected to because of the following informalities:  
Claim 6 line 11 recites “the respective response” which should read “the respective LIN response”.
Claim 14 line 11 recites “the respective response” which should read “the respective LIN response”.
Claim 21 line 8 recites “the second read request” which should read “a second read request”.
Claim 21 line 9 recites “the second LIN response” which should read “a second LIN response”.
Claim 21 line 11 recites “the other LIN partition” which should read “the other LIN partition” which should read “the another LIN partition”. 
Appropriate correction is required.

Claim Interpretation 35 U.S.C. 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 17-20 limitations “first circuitry”, “second circuitry”, “third circuitry”, “fourth circuitry”, “fifth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and claims 19 limitation “sixth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 21-24 limitations “first circuitry”, “second circuitry”, “third circuitry”, “fourth circuitry” invokes 35 U.S.C. claim 24 limitation “fourth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

5.	Claims 17-20 limitations “first circuitry”, “second circuitry”, “third circuitry”, “fourth circuitry”, “fifth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and claims 19 limitation “sixth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification such as paragraphs [0011], [0056], [0065], [0080]-[0081] do not specifically link, define or map 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


6.	Claims 21-24 limitations “first circuitry”, “second circuitry”, “third circuitry”, “fourth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and claim 24 limitation “fourth circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification such as paragraphs [0011], [0056], [0065], [0080]-[0081] do not specifically link, define or map which structure correspond to each of the “first circuitry”, “second circuitry”, “third circuitry”, “fourth circuitry” individually but rather makes a broader statement about what the circuitry could be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Allowable Subject Matter

7.	Claims 1-5, 7-13 and 15-16 are allowed.

Claims 6 and 14 would be allowable if rewritten to overcome the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

9.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… receiving, by a proxy slave in the first LIN partition, data from a proxy master in the second LIN partition, wherein a slave in the second LIN partition sends the data to the proxy master, the proxy master sends the data to the proxy slave over the communication network, and the proxy slave is a proxy to the slave in the second LIN partition; storing, by the proxy slave, the data in a data structure; receiving, by the proxy slave, a read request from an originating master in the first LIN partition after the data is stored in the data structure, wherein the read request comprises a LIN message identifier subscribed to by the slave in the second LIN partition and the proxy master is a proxy to the originating master; accessing, by the proxy slave, the data stored in the data structure based on the LIN message identifier in the read request; and sending, by the proxy slave, a LIN response to the originating master with the stored data from the slave in the second LIN partition…in combination with other limitations recited as specified in claim 1.

In claim 9,… a communication network which couples the first LIN partition and the second LIN partition; the proxy master implemented with circuitry to send data to the proxy slave, wherein a slave in the second LIN partition sends the data to the proxy master and the proxy master sends the data to the proxy slave over the communication network; and the proxy slave implemented with circuitry to receive the data from the proxy master; wherein the proxy slave is a proxy to the slave in the second LIN partition; store the data in a data structure; receive a read request from an originating master in the first LIN partition after the data is stored in the data structure, wherein the read request comprises a LIN message identifier subscribed to by the slave in the second LIN partition and the proxy master is a proxy to the originating master; accessing the data stored in the data structure based on the LIN message identifier in the read request; and send a LIN response to the originating master with the stored data from the slave in the second LIN partition…in combination with other limitations recited as specified in claim 9.

The first closest prior art of record is Deloge et al, US 20140375359 hereafter Deloge. Deloge [0003] [0022] discloses a LIN (local interconnect network) includes a master and a plurality of slaves connected in a series cascade arrangement for communication over a single wire interface, which can be based on a standard UART (Universal Asynchronous Receiver Transmitter). The network is time-triggered and italic limitations outlined in claims 1 and 9 above. 

The second closest prior art of record is Evers et al, US 2014/0372647 hereafter Evers. Evers [0003] discloses LIN (local interconnect network) includes a master device and a plurality of slave devices connected for communication over a single-wire interface. Evers does not explicitly disclose the italic limitations outlined in claims 1 and 9 above.

The third closest prior art of record is NAKANO, US 2019/0361696 hereafter NAKANO. NAKANO [0055] discloses a master/slave type communication network (e.g., LIN (Local Interconnect Network)) having the manager device as a terminal node (master unit) and FIG. 4, [0128] discloses a “slave station ECU” is an ECU connected to the manager device via the in-vehicle communication line, or an ECU connected to the gateway via the in-vehicle communication line. NAKANO does not explicitly disclose the italic limitations outlined in claims 1 and 9 above.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.



Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: YOSHINO, US 2019/0095371 FIG. 7, [0063] discloses a first ECU has a master control function. The second ECU has a slave control function and a gateway function. Each of the third ECU, a fourth ECU, and a fifth ECU has the slave control function.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469